--------------------------------------------------------------------------------



__________

 

 

 

SHARE PURCHASE AND OPTION AGREEMENT

 

Among each of:

CIC RESOURCES INC.
(as the Vendor)

 

And:

URANIUM ENERGY CORP.
(as the Purchaser)


 

 

Uranium Energy Corp.
500 North Shoreline, Ste. 800N, Corpus Christi, Texas, U.S.A., 78471
__________


--------------------------------------------------------------------------------

TABLE OF CONTENTS

1. DEFINITIONS 4 2. CERTAIN RULES OF INTERPRETATION 8 3. SCHEDULES 9 4. PURCHASE
AND SALE OF THE JRI SECURITIES 9 5. SATISFACTION OF PURCHASE PRICE 10 6. OPTION
TO PURCHASE THE CIC SECURITES 11 7. RELINQUISHMENT OF THE PROPERTY 13 8. PLACE
OF CLOSING 13 9. REPRESENTATIONS AND WARRANTIES OF THE VENDOR 13 10.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDOR RESPECTING THE
CONSIDERATION SHARES 17 11. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 19
12. NON-WAIVER; SURVIVAL 20 13. INDEMNIFICATION 21 14. REIMBURSEMENT OF RENEWAL
FEES 22 15. SUBMISSION TO JURISDICTION 22 16. FURTHER ASSURANCES 23 17. NOTICE
23 18. ENTIRE AGREEMENT 24 19. BINDING EFFECT; NO THIRD PARTY BENEFICIARIES 24
20. AMENDMENT 24 21. ASSIGNABILITY 24 22. COUNTERPARTS AND DELIVERY 24 23.
EXPENSES 25 24. CONFIDENTIALITY 25


--------------------------------------------------------------------------------

SHARE PURCHASE AND OPTION AGREEMENT

            THIS SHARE PURCHASE AND OPTION AGREEMENT is made and dated for
reference on March 4, 2016.

AMONG EACH OF:

> > > > CIC RESOURCES INC., an exempted company organized and existing under the
> > > > laws of the Cayman Islands
> > > > 
> > > > (the “Vendor”);

AND:

> > > > URANIUM ENERGY CORP., a company organized and existing under the laws of
> > > > the State of Nevada
> > > > 
> > > > (the “Purchaser”).

WHEREAS:

A.

The Vendor is the legal and beneficial owner of all of the issued and
outstanding shares of (i) CIC Resources (Paraguay) Inc. (“CIC”), and (ii) JDL
Resources Inc. (“JRI” and, together with CIC, the “Companies”), each of which
being an exempted company organized and existing under the laws of the Cayman
Islands.

    B.

CIC is the beneficial owner of all of the issued and outstanding shares of
Paraguay Resources Inc. (“PRI”), an exempted company organized and existing
under the laws of the Cayman Islands.

    C.

PRI is the legal, beneficial and registered owner of certain mineral property
concessions currently encompassing approximately 160,930.50 hectares, which are
located in the departments of Alto Parana and Canindeyú in the Republic of
Paraguay, all as more particularly set out in Schedule “A” (collectively, the
“Property”).

    D.

The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase from the Vendor all of the issued and outstanding shares of JRI
(collectively, the “JRI Securities”), upon and subject to the terms and
conditions set forth in this Agreement (as defined below) (the “Acquisition”).

    E.

The Vendor has also agreed to grant to the Purchaser an option to acquire all of
the issued and outstanding shares of CIC (the “CIC Securities”), upon and
subject to the terms and conditions set forth in this Agreement (the “Option”).

            NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
covenants and agreements herein contained and such other good and valuable
consideration (the receipt and sufficiency of which is acknowledged by all of
the Parties (as defined below)), the Parties do covenant and agree each with the
other as follows:

--------------------------------------------------------------------------------

- 4 -

1.               DEFINITIONS

                  Whenever used in this Agreement, the following words and terms
have the following meaning:

“Acquisition” has the meaning given to it in Recital D;

“Acquisition Closing” means the closing of the Acquisition;

“Acquisition Closing Date” means the date of this Agreement;

“Agreement” means this Share Purchase and Option Agreement, including all
Schedules, and all amendments or restatements, as permitted;

“B.C. Securities Act” has the meaning given to it in Section 5.2;

“Block #2” means, in relation to the Property, the exploration and prospecting
permits encompassing an aggregate of 70,000 hectares bearing Registry Code 22.3
and Registry File No. 2361/10; 51/12;

“Block #6” means, in relation to the Property, the exploration and prospecting
permits encompassing an aggregate of 41,250 hectares bearing Registry Codes 17.1
and 17.2 and Registry File 999/14;

“Breach” has the meaning given to it in Section 13;

“Breach of a Covenant” has the meaning given to it in Section 13;

“Breach of a Representation and Warranty” has the meaning given to it in Section
13;

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks in Vancouver, British Columbia, Canada, are open for commercial
banking business during normal banking hours;

“CIC” has the meaning given to it in Recital A;

“CIC Securities” has the meaning given to it in Recital E;

“CIC Subsidiaries” means, collectively, PRI, Paraguay Exploration Inc., Paraguay
Minerals Inc., PDL Resources Inc., PEL Minerals Inc., MYNM, Exploradora Del
Paraguay S.A., Exploraciones Almirante Grau S.A., Riostock Industrias Mineras
S.A. and Proyectos Mineros Parana S.A.;

--------------------------------------------------------------------------------

- 5 -

“Closing Time” means, in the case of either the Acquisition Closing or the
Option Closing, 9:00 a.m. (Vancouver time) on Acquisition Closing Date or the
Option Closing Date, as applicable, or such other time as the Parties may agree;

“Companies” has the meaning given to it in Recital A;

“Consideration Payment” has the meaning given to it in Section 5.1;

“Consideration Shares” has the meaning given to it in Section 5.1;

“Encumbrances” means pledges, liens, charges, security interests, leases, title
retention agreements, mortgages, restrictions, developments or similar
agreements, easements, rights-of-way, title defects, options or adverse claims
or encumbrances of any kind or character whatsoever;

“Environmental Laws” means all applicable Laws relating to (a) abatement of
pollution, (b) protection of the environment, (c) ensuring public safety from
environmental hazards, (d) management, storage or control of Hazardous
Substances, (e) release or threatened release of Hazardous Substances as wastes
into the environment and including, without limitation, land, ambient air,
surface water and ground water, (f) site reclamation, and (g) manufacturing,
processing, distribution, use, treatment, storage, disposal, handling or
transport of Hazardous Substances;

“Environmental Liabilities” means, with respect to the Property or JRI, any and
all manner of actions, causes of action, Losses, duties, requirements, orders,
covenants, injunctions, decisions, judgments, directives, or rights of action of
any nature (known or unknown, fixed or contingent) instituted, required, made,
imposed, rendered, issued or in any way arising out of or under or pursuant to
any Environmental Laws, whether instituted, required, made, imposed, rendered or
issued by a Governmental Authority or by a third party;

“Estimated Block #2 Fees” has the meaning given to it in Section 14(a);

“Estimated Block #6 Fees” has the meaning given to it in Section 14(b);

“Governmental Authority” means any (a) federal, territorial, state, municipal,
local or other government (whether domestic or foreign), (b) any governmental or
quasigovernmental authority of any nature, including any governmental ministry,
agency, branch, department, commission, board, tribunal, bureau or
instrumentality (whether domestic or foreign), (c) any body exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power of any nature, including for greater
certainty any court, or (d) any stock exchange;

“Hazardous Substance” means any substance which is deemed to be, alone or in any
combination, hazardous, hazardous waste, toxic, radioactive, a pollutant, a
deleterious substance, a contaminant or a source of pollution or contamination
under Environmental Laws, whether or not such substance is defined as hazardous
under such Environmental Laws;

--------------------------------------------------------------------------------

- 6 -

“JRI” has the meaning given to it in Recital A;

“JRI Securities” has the meaning given to it in Recital D;

“Laws” means any applicable laws, including international, national, provincial,
territorial, state, municipal and local laws, treaties, statutes, ordinances,
judgments, decrees, injunctions, writs, certificates and orders, by-laws, rules,
regulations, ordinances, or other requirements of any Governmental Authority
having the force of law;

“Losses” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations or other similar processes, assessments or
reassessments, judgments, debts, liabilities, expenses, costs, damages or
losses, contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any of the foregoing or any proceeding relating to any of the foregoing
but shall not include any consequential or indirect damages;

“Mandatory Option Notice” has the meaning given to it in Section 6.1(b);

“MYNM” means Metalicos Y No Metalicos Paraguay S.R.L.;

“Notice” has the meaning given to it in Section 17;

“NYSE MKT” means the NYSE MKT stock exchange;

“Option” has the meaning given to it in Recital E;

“Option Cash Payment Amount” has the meaning given to it in Section 6.2(d);

 “Option Closing” means the closing of the acquisition of the CIC Securities by
the Purchaser pursuant to the Option;

“Option Closing Date” has the meaning given to it in Section 6.2;

“Option Period” has the meaning given to it in Section 6.1;

“Option Price Maintenance Payments” means all underlying option payments,
regulatory fees and other fees payable to Governmental Authorities, operating
costs relating to the Subsidiaries, payments and assessment work required to
keep the mineral interests comprising the Property, as those interests exist
from time to time, in good standing, in each case as determined by the Vendor in
its discretion to be reasonably necessary to keep the mineral interests
comprising the Property in good standing;

“Parties” means, together, the Purchaser and the Vendor and

“Party” means either one of them;

--------------------------------------------------------------------------------

- 7 -

“Person” means an individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust or body corporate;

“Post-Relinquishment Area” has the meaning given to it in Section 7;

“PRI” has the meaning given to it in Recital B;

“Property” has the meaning given to it in Recital C;

“Purchase Price” has the meaning given to it in Section 5.1;

“Purchaser” has the meaning given to it in the preamble;

“Regulation S” has the meaning given to it in Section 5.2;

“Relinquishment” has the meaning given to it in Section 7; “

Royalty” has the meaning given to it in Section 6.2(e);

“Royalty Agreement” has the meaning given to it in Section 6.2(e);

“Securities Act” has the meaning given to it in Section 5.2;

“Shortfall Amount” has the meaning given to it in Section 14;

“Subject Securities” means, collectively, the JRI Securities and the CIC
Securities;

“Subsidiaries” means, collectively, the CIC Subsidiaries and Trier;

“Taxes” means all foreign, federal, national, provincial, state, city or
municipal taxes, levies, duties, assessments, reassessments and other charges of
any nature whatsoever, including, without limitation, income tax, profits tax,
capital gains tax, gross receipts tax, corporation tax, mining tax, sales and
use tax, wage tax, employer health tax, payroll tax, workers’ compensation levy,
capital tax, stamp duty, real and personal property tax, land transfer tax,
customs or excise duty, excise tax, turnover or value added tax on goods sold or
services rendered, goods and services tax, withholding tax, social security,
government pension plan and employment insurance charges or retirement
contributions and any interest, penalties or other additions to tax;

“Tax Return” means all reports, estimates, information statements and returns
relating to, or required to be filed in connection with, any Taxes pursuant to
the statutes, rules and regulations of any federal, state, local or foreign
government taxing authority;

“trading day” means, with respect to the NYSE MKT, any day on which the NYSE MKT
is open for trading or quotation;

“Trier” means Trier S.A., a wholly-owned subsidiary of JRI;

--------------------------------------------------------------------------------

- 8 -

“Vendor” has the meaning given to it in the preamble; and

“Voluntary Option Notice” has the meaning given to it in Section 6.1(a) .

2.                 CERTAIN RULES OF INTERPRETATION

                     In this Agreement:

  (a)

Currency. Unless otherwise specified, all references to money amounts are to
lawful currency of the United States.

        (b)

Governing Law. This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the Province of British Columbia
and the federal laws of Canada applicable in the Province of British Columbia.

        (c)

Headings. Headings of Sections are inserted for convenience of reference only
and do not affect the construction or interpretation of this Agreement.

        (d)

Including. Where the word “including” or “includes” is used in this Agreement,
it means “including (or includes) without limitation”.

        (e)

No Strict Construction. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

        (f)

Number and Gender. Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

        (g)

Severability. If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.

        (h)

Time. Time is of the essence in the performance of the Parties’ respective
obligations.

        (i)

Knowledge. Any reference to the knowledge of any Party means to the best of the
knowledge, information and belief of such Party after reviewing all relevant
records and making due inquiries regarding the relevant matter of all relevant
directors, officers and employees of such Party.


--------------------------------------------------------------------------------

- 9 -

3.                      SCHEDULES

                          The Schedules to this Agreement, listed below, are an
integral part of this Agreement:

Schedule Description     Schedule A Property Schedule B Relinquishment Schedule
C Vendor’s Certificates Schedule D Royalty Agreement

4.                     PURCHASE AND SALE OF THE JRI SECURITIES

4.1                   Subject to the terms and conditions hereof, the Vendor
hereby assigns, sells and transfers all of its right, entitlement and interest
in and to all of the JRI Securities to the Purchaser and the Purchaser hereby
purchases all of the JRI Securities from the Vendor free of all Encumbrances on
the terms and subject to the conditions contained in this Agreement.

4.2                    At the Acquisition Closing:

  (a)

the Vendor shall have delivered to the Purchaser:

          (i)

a duly executed share transfer form in respect of the JRI Securities;

          (ii)

a resignation of Adam Douglas Spencer as the director of JRI in an agreed form;

          (iii)

a certified copy of board resolutions of JRI approving the transfer of the JRI
Securities to the Purchaser, the resignation of Adam Douglas Spencer as the
director of JRI in an agreed form, the appointment of Pat Obara and Amir Adnani
as directors of JRI and the removal of James David Lowell as Chief Executive
Officer of JRI; and

          (iv)

a certified copy of the updated register of members of JRI evidencing the
transfer of the JRI Securities to the Purchaser;

          (b)

possession of all records, correspondence, documents, files, memoranda and other
papers relating to JRI and Trier, respectively, shall have been delivered to the
Purchaser or arrangements shall have been made for such delivery to occur
promptly following the Acquisition Closing; and

          (c)

the Purchaser shall deliver to the Vendor (i) the Consideration Payment, and
(ii) a certificate representing the Consideration Shares, as directed by the
Vendor.


--------------------------------------------------------------------------------

- 10 -

5.                                  SATISFACTION OF PURCHASE PRICE

5.1                               The aggregate amount payable by the Purchaser
to the Vendor for the JRI Securities shall be US$1,250,000 (the “Purchase
Price”). The Purchaser shall satisfy the Purchase Price at the Acquisition
Closing as follows:

  (a)

Consideration Payment: by payment of US$50,000.00 to the Vendor (the
“Consideration Payment”) by wire transfer to an account designated by the
Vendor; and

        (b)

Consideration Shares: by issuance to the Vendor of an aggregate of 1,333,560
fully paid and non-assessable common shares of the Purchaser (collectively, the
“Consideration Shares”), such number of Consideration Shares being a product of
US$1,200,000 divided by the volume weighted average price of the common shares
of the Purchaser on the NYSE MKT for the 10 trading days ending on March 1, 2016
(which was US$0.8985 per Consideration Share).

5.2                                 The Vendor hereby acknowledges and agrees
that the Purchaser makes no representations as to any resale or other
restriction affecting the Consideration Shares and that it is presently
contemplated that the Consideration Shares will be issued by the Purchaser to
the Vendor in reliance upon the registration and prospectus exemptions contained
in certain sections of the United States Securities Act of 1933, as amended (the
“Securities Act”) and/or certain rules and regulations promulgated thereunder
and, if applicable, the British Columbia Securities Act (the “B.C. Securities
Act”), which will impose a trading restriction in the United States on the
Consideration Shares for a period of at least six months from the Acquisition
Closing Date.

5.3                                   The Vendor hereby acknowledges and
understands that neither the sale of the Consideration Shares which the Vendor
is acquiring nor any of the Consideration Shares themselves have been registered
under the Securities Act and, if applicable, the B.C. Securities Act, or any
state securities laws, and, furthermore, that the Consideration Shares must be
held indefinitely unless subsequently registered under the Securities Act and,
if applicable, the B.C. Securities Act, or an exemption from such registration
is available. The Vendor also acknowledges and understands that the certificates
representing the Consideration Shares will be stamped with the following legends
(or substantially equivalent language) restricting transfer in the following
manner if such restriction is required by the Governmental Authorities:

“The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), or the securities laws of any state of the United States. They may not be
sold, offered for sale, pledged or otherwise transferred except pursuant to an
effective registration statement under the U.S. Securities Act and in accordance
with any applicable state securities laws, or pursuant to an exemption or
exclusion from registration under the U.S. Securities Act and any applicable
state securities laws. The securities represented by the certificate cannot be
the subject of hedging transactions unless such transactions are conducted in
compliance with the U.S. Securities Act.”; and

--------------------------------------------------------------------------------

- 11 -

Unless permitted under securities legislation, the holder of this security must
not trade the security before [the date which is four months plus one day from
the date of issuance].” and the Vendor hereby consents to the Purchaser making a
notation on its records or giving instructions to any transfer agent of the
Purchaser in order to implement the restrictions on transfer set forth and
described hereinabove.

 

The Vendor also acknowledges and understands that:

        (a)

the Consideration Shares are “restricted securities”, as defined in Rule
144(a)(3) promulgated under the Securities Act;

        (b)

the resale safe harbor under Rule 144 will not be available in any event for at
least six months from the date of issuance of the Consideration Shares to the
Vendor, and even then will not be available unless the terms and conditions of
Rule 144 are complied with; and

        (c)

any resale of the Consideration Shares may be made by the Vendor only in
accordance with such terms and conditions.

5.4                     The Purchaser will make available adequate current
public information in accordance with Rule 144(c) under the Securities Act. The
Purchaser is not and has never been a “shell company”, as described in Rule
144(i)(1) under the Securities Act, however, if for any reason the Purchaser is
determined to have previously been a “shell company”, it has satisfied the
requirements of Rule 144(i)(2). The Purchaser has not taken any action or failed
to take any action that would make the contemplated exemptions from registration
under the Securities Act unavailable for the offer and sale of the Consideration
Shares to the Vendor, and will not take any action or fail to take any action
that would make the resale safe harbor under Rule 144 promulgated under the
Securities Act unavailable for resales of the Consideration Shares.

6.                       OPTION TO PURCHASE THE CIC SECURITES

6.1                      If, during the period beginning on the Acquisition
Closing Date and ending on that date that is one year from the Acquisition
Closing Date (the “Option Period”), the Purchaser has paid or caused to be paid
to or on the Vendor’s behalf the Option Price Maintenance Payments as directed
by the Vendor from time to time, then:

  (a)

the Purchaser may, in its sole discretion, by giving Notice to the Purchaser
(the “Voluntary Option Notice”), exercise the Option, or

        (b)

if, prior to the exercise of the Option by the Purchaser in Section 6.1(a), the
Relinquishment contemplated by Section 7 is achieved and the size of the
Property is reduced to the Post-Relinquishment Area, the Vendor shall give
Notice to the Purchaser (the “Mandatory Option Notice”) that the Relinquishment
has occurred and, upon receipt of the Mandatory Option Notice, the Option is
deemed to have been exercised by the Purchaser,


--------------------------------------------------------------------------------

- 12 -

and, in the case of either (a) or (b), the Vendor shall assign, sell and
transfer all of its right, entitlement and interest in and to all of the CIC
Securities to the Purchaser and the Purchaser shall purchase all of the CIC
Securities from the Vendor free of all Encumbrances on the terms and subject to
the conditions contained in this Agreement.

6.2                  The Option Closing shall occur within five Business Days of
the receipt of the Voluntary Option Notice or the Mandatory Option Notice, as
the case may be (the “Option Closing Date”). At the Option Closing:

  (a)

the Vendor shall deliver to the Purchaser:

          (i)

a duly executed share transfer form in respect of the CIC Securities;

          (ii)

a resignation of Adam Douglas Spencer as the director of CIC and the CIC
Subsidiaries that are incorporated in the Cayman Islands in an agreed form;

          (iii)

a certified copy of board resolutions of CIC approving the transfer of the CIC
Securities to the Purchaser, the resignation of Adam Douglas Spencer as the
director of CIC in an agreed form and the appointment of Pat Obara and Amir
Adnani as directors of CIC;

          (iv)

certified copies of the board resolutions of the CIC Subsidiaries that are
incorporated in the Cayman Islands approving the resignation of Adam Douglas
Spencer as the director of the CIC Subsidiaries that are incorporated in the
Cayman Islands, the appointment of Pat Obara and Amir Adnani as directors of
each of the CIC Subsidiaries that are incorporated in the Cayman Islands and the
removal of all officers of the CIC Subsidiaries that are incorporated in the
Cayman Islands;

          (v)

a certified copy of the updated register of members of CIC evidencing the
transfer of the CIC Securities to the Purchaser;

          (b)

possession of all records, correspondence, documents, files, memoranda and other
papers relating to CIC and the CIC Subsidiaries, respectively, shall be
delivered to the Purchaser or arrangements shall have been made for such
delivery to occur promptly following Option Closing;

          (c)

the Vendor shall deliver to the Purchaser all scientific and technical data and
title information in its possession pertaining to the Property, including maps,
surveys, drill hole cores, cuttings, pulps, channel samples, other surface and
underground samples, drill hole logs, channel sample logs, other surface and
underground sampling data, assay results, geological, geochemical, geophysical,
metallurgical and hydrological data, exploration and development plans, reports,
records, studies and models;


--------------------------------------------------------------------------------

- 13 -

  (d)

subject to adjustment pursuant to Section 14, the Purchaser shall pay
US$250,000.00 (the “Option Cash Payment”) to the Vendor by wire transfer to an
account designated by the Vendor; and

        (e)

the Purchaser shall grant the Vendor or an assignee of the Vendor the royalty
(the “Royalty”) contemplated by the form of royalty agreement attached hereto as
Schedule “D” (the “Royalty Agreement”) and the Parties shall deliver an executed
copy of the Royalty Agreement.

6.3                    If the Option Closing does not occur on or before the
Option Closing Date as a result of the Purchaser failing to comply with its
covenants in Section 6.2(d) or Section 6.2(e), then the Option shall terminate
and the Vendor shall have no obligation to complete the sale of the CIC
Securities to the Purchaser.

7.                      RELINQUISHMENT OF THE PROPERTY

                          Immediately upon the commencement of the Option
Period, the Vendor shall use its commercially reasonable efforts to relinquish
by no later than the final day of the Option Period the concessions comprising
the Property from 160,930.50 hectares to 70,498 hectares (the
“Post-Relinquishment Area”), all as more particularly set forth in Schedule “B”
(the “Relinquishment”).

8.                      PLACE OF CLOSING

                          Each of the Acquisition Closing and the Option Closing
shall take place at the offices of McMillan LLP, counsel for the Purchaser,
located at Suite 1500, 1055 West Georgia Street, Vancouver, British Columbia,
Canada or at such other place as may be agreed upon by the Parties.

9.                      REPRESENTATIONS AND WARRANTIES OF THE VENDOR

                          The Vendor represents and warrants to the Purchaser,
with the intent that the Purchaser will rely thereon in entering into this
Agreement and in concluding the transactions contemplated herein, that on the
date hereof:

  (a)

each of the Companies is an exempted company duly incorporated under the laws of
the Cayman Islands and is in good standing;

        (b)

the Vendor is the legal and beneficial owner of the Subject Securities free and
clear of all Encumbrances;

        (c)

the Vendor has good and sufficient power, authority and right to enter into and
deliver this Agreement and to transfer the legal and beneficial title and
ownership of the JRI Securities and, upon exercise of the Option pursuant to
Section 6, the CIC Securities to the Purchaser free and clear of all
Encumbrances. Upon (i) payment of the Consideration Payment and issuance of the
Consideration Shares, the Purchaser will acquire good and valid title to the JRI
Securities, free and clear of all Encumbrances, and (ii) the exercise of the
Option, the Purchaser will acquire good and valid title to the CIC Securities,
free and clear of all Encumbrances;


--------------------------------------------------------------------------------

- 14 -

  (d)

the execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of the Vendor;

          (e)

this Agreement constitutes a valid and legally binding obligation of the Vendor,
enforceable against the Vendor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of the court;

          (f)

there is no contract, option or any other right of another Person binding upon
or which at any time in the future may become binding upon the Vendor to sell,
transfer, assign, pledge, charge, mortgage or in any other way dispose of or
encumber any of the Subject Securities other than pursuant to the provisions of
this Agreement;

          (g)

there is no outstanding voting trust, proxy or other similar agreement with
respect to the voting of the Subject Securities;

          (h)

to the Vendor’s knowledge, neither the entering into nor the delivery of this
Agreement nor the completion of the transactions contemplated by this Agreement
will result in the violation of:

          (i)

any of the provisions of the organizational documents or by-laws of the Vendor;

          (ii)

any contract (written or oral) or other instrument to which the Vendor is a
party or by which the Vendor is bound; or

          (iii)

any applicable Laws in respect of which the Vendor must comply;

          (i)

the Subsidiaries are all of the subsidiaries of the Companies and are wholly-
owned by the Companies;

          (j)

each of the Subsidiaries is duly formed and validly existing under the Laws of
its jurisdiction of formation, is in good standing and has all necessary power,
authority and capacity to own its assets and to carry on its business as
presently conducted; provided, however, that certain of the Subsidiaries are in
the process of being wound up;

          (k)

the authorized capital of the JRI consists of 5,000,000 shares, of which at this
date one ordinary share is issued and outstanding as fully-paid and
non-assessable. No options, warrants or other rights to purchase ordinary shares
or other securities of JRI and no securities or obligations convertible into or
exchangeable for ordinary shares or other securities of JRI have been authorized
or agreed to be issued or are outstanding;


--------------------------------------------------------------------------------

- 15 -

  (l)

the authorized capital of the CIC consists of 50,000 shares, of which at this
date one ordinary share is issued and outstanding as fully-paid and
non-assessable. No options, warrants or other rights to purchase ordinary shares
or other securities of CIC and no securities or obligations convertible into or
exchangeable for ordinary shares or other securities of CIC have been authorized
or agreed to be issued or are outstanding;

        (m)

PRI is the beneficial owner of all of the issued and outstanding shares in the
capital of MYNM, free and clear of all Encumbrances. No options, warrants or
other rights to purchase shares or other securities of MYNM and no securities or
obligations convertible into or exchangeable for shares or other securities of
MYNM have been authorized or agreed to be issued or are outstanding;

        (n)

JRI is the beneficial owner of all of the issued and outstanding shares in the
capital of each of Trier, free and clear of all Encumbrances. No options,
warrants or other rights to purchase shares or other securities of Trier and no
securities or obligations convertible into or exchangeable for shares or other
securities of Trier have been authorized or agreed to be issued or are
outstanding;

        (o)

to the Vendor’s knowledge, the Subsidiaries hold all resolutions of exploration
permits and environmental licenses, recognized in Paraguay, in respect of the
ore bodies and minerals located in the Property sufficient to permit the
applicable Subsidiary to explore minerals contained in the Property and all such
resolutions of exploration permits and environmental licenses have been validly
issued in accordance with all applicable Laws and are currently in force;

        (p)

to the Vendor’s knowledge, all mining canon payments due and payable by the
Subsidiaries in respect of the Property have been made in accordance with the
requirements of applicable Laws;

        (q)

to the Vendor’s knowledge, all investment plan requirements applicable to the
Property have been met by the Subsidiaries in accordance with applicable Laws;

        (r)

to the Vendor’s knowledge, there are no rents or royalties payable or required
to be paid to any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate or Government Authority with respect to the
Property;

        (s)

to the Vendor’s knowledge, all mineral exploration, development and production
activities currently being conducted by the Subsidiaries are being conducted
pursuant to all applicable Environmental Laws and in accordance with acceptable
environmental practices;


--------------------------------------------------------------------------------

- 16 -

  (t)

to the Vendor’s knowledge, the conditions existing on or in respect of the
Property and the air, soil, surface waters, ground waters or other natural
resources on, about or in the general vicinity of the Property are not:

          (i)

in violation of any Laws, including Environmental Laws; or

          (ii)

causing or permitting any damage or impairment to the health, safety, comfort or
enjoyment of any Person at the Property or in the general vicinity of the
Property;

          (u)

the Vendor has not received any written order, notice or other communication
from any Governmental Authority in respect of the Property of any actual or
threatened non-compliance with any Environmental Laws which would give rise to a
liability relating to the Property;

          (v)

to the Vendor’s knowledge, there are no pending or threatened claims relating to
the Property arising under any Environmental Laws;

          (w)

to the Vendor’s knowledge, no claims are pending, contemplated or threatened, to
which the Companies or the Subsidiaries is a party or to which the Property is
subject, that would result individually or in the aggregate in any material
adverse change in the operations, business or condition (financial or otherwise)
of the Companies or the Subsidiaries;

          (x)

to the Vendor’s knowledge, the Companies and the Subsidiaries have conducted and
are conducting their business in material compliance with all applicable Laws,
by-laws, rules and regulations of each jurisdiction in which their businesses
are carried on and, except for certain permits for which an application to renew
has been submitted and are pending renewal, hold all material licences,
registrations, permits, consents or qualifications (whether governmental,
regulatory or otherwise) required in order to enable their businesses to be
carried on, as now conducted or as proposed to be conducted, and all such
licences, permits, consents and qualifications are valid and subsisting and in
good standing and neither the Companies nor any of the Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
license, registration, permit, consent or qualification which, if the subject of
any unfavourable decision, ruling or finding would materially adversely affect
the conduct of the business, operations, condition (financial or otherwise) or
income of the Companies or the Subsidiaries;

          (y)

to the Vendor’s knowledge, there are no material judgments against the Companies
or any of the Subsidiaries which are unsatisfied, nor are there any material
consent decrees or injunctions to which the Companies or any of the Subsidiaries
is subject;

          (z)

to the Vendor’s knowledge, each of the Companies and the Subsidiaries has timely
filed with the appropriate Governmental Authorities all Tax Returns required to
be filed by such entity for taxable periods ending on or before the Acquisition
Closing Date and such Tax Returns are true, correct and complete in all material
respects and all Taxes that were due and payable on or prior to the Acquisition
Closing Date have, or will have, been duly paid in accordance with applicable
Laws;


--------------------------------------------------------------------------------

- 17 -

  (aa)

no federal, state, local or foreign audits or other legal proceedings are
presently pending with regard to any Taxes or Tax Returns of the Companies or
any of the Subsidiaries and no Subsidiary has received a written notice of any
pending Tax audits or Tax-related legal proceedings;

        (bb)

no taxing authority (whether domestic or foreign) has asserted or, to the
knowledge of the Vendor, is threatening to assert, any deficiency or claim for
Taxes against the Companies or any of the Subsidiaries;

        (cc)

there are no liens for Taxes upon the Property or any of the assets of the
Companies or any of the Subsidiaries; and

        (dd)

the Purchaser will not have any liability for any brokerage fees, commissions or
finders’ fees in connection with any of the transactions contemplated by this
Agreement as a result of the employment by the Vendor of any broker or finder.


10. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDOR RESPECTING THE
CONSIDERATION SHARES

                        The Vendor hereby also represents to, warrants to and
covenants with the Purchaser, with the intent that the Purchaser will also rely
thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that:

  (a)

the Vendor acknowledges that the Consideration Shares will be issued under
certain exemptions from the registration and prospectus filing requirements
otherwise applicable under the Securities Act and, if applicable, the B.C.
Securities Act, and all applicable securities laws, and that, as a result, the
Vendor may be restricted from using certain of the remedies that would otherwise
be available to the Vendor, the Vendor will not receive information that would
otherwise be required to be provided to the Vendor if the Consideration Shares
were registered under the Securities Act and, if applicable, the B.C. Securities
Act, and the Purchaser is relieved from certain obligations that would otherwise
apply to the Purchaser, in either case, under applicable securities legislation;

        (b)

the Vendor has not received, nor has the Vendor requested, nor does the Vendor
require that it receive, any offering memorandum or a similar document
describing the business and affairs of the Purchaser in order to assist the
Vendor in entering into this Agreement and in consummating the transactions
contemplated herein;

        (c)

the Vendor hereby certifies that:


--------------------------------------------------------------------------------

- 18 -

  (i)

it is not a U.S. Person (as defined in Rule 902 of Regulation S under the
Securities Act, which definition includes, but is not limited to, any
corporation or partnership incorporated or organized under the laws of the
United States);

        (ii)

it is not acquiring any of the Consideration Shares for the account or benefit
of any U.S. Person or a person in the United States or for offering, resale or
delivery for the account or benefit of any U.S. Person or for the account of any
person in any jurisdiction other than the jurisdiction as set out for its name
and address as set forth in this Agreement;

        (iii)

it was not offered any Consideration Shares in the United States and was outside
the United States at the time of execution and delivery of this Agreement;

        (iv)

it understands that the Consideration Shares have not been registered under the
Securities Act and, if applicable, the B.C. Securities Act, and any applicable
securities laws and may not be offered or sold in the United States or to a U.S.
Person unless an exemption from such registration requirements is available;

        (v)

it agrees to resell the Consideration Shares only in accordance with the
provisions of Regulation S under the Securities Act, pursuant to a registration
under the Securities Act, or pursuant to an available exemption from such
registration, and that hedging transactions involving the Consideration Shares
may not be conducted unless in compliance with the Securities Act;

        (vi)

it will not engage in any directed selling efforts (as defined by Regulation S
under the Securities Act) in the United States in respect of the Consideration
Shares, which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of conditioning the market
in the United States for the resale of the Consideration Shares; and

        (vii)

it understands that any certificate representing the Consideration Shares will
bear a legend setting forth the foregoing restrictions set out in section 5.3
above, and


 

the Vendor will complete and provide the Purchaser with an executed copy of the
attached form of “Regulation S Certificate”, which is attached as Schedule “C”,
contemporaneously with the Vendor’s execution of this Agreement at or before the
Acquisition Closing; and

        (d)

the Vendor and the Company are not aware of any fact or circumstance which has
not been disclosed to the Purchaser which should be disclosed in order to
prevent the representations and warranties contained in this section from being
misleading or which would likely affect the decision of the Purchaser to enter
into this Agreement.


--------------------------------------------------------------------------------

- 19 -

11.                 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

                     The Purchaser represents and warrants to the Vendor, with
the intent that the Vendor will rely thereon in entering into this Agreement and
in concluding the transactions contemplated herein, that:

  (a)

the Purchaser has good and sufficient power, authority and right to enter into
and deliver this Agreement and to complete the transactions contemplated by this
Agreement;

          (b)

this Agreement constitutes a valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization and other Laws of
general application limiting the enforcement of creditors’ rights generally and
to the fact that specific performance is an equitable remedy available only in
the discretion of the court;

          (c)

to the Purchaser’s knowledge, neither the entering into nor the delivery of this
Agreement nor the completion of the transactions contemplated by this Agreement
by the Purchaser will result in a violation of:

          (i)

any contract (written or oral) or other instrument to which the Purchaser is a
party or by which the Purchaser is bound; or

          (ii)

any applicable Law in respect of which the Purchaser must comply;

          (d)

the authorized capital of the Purchaser consists of 750,000,000 common shares,
of which at this date 101,877,239 common shares are issued and are outstanding
as fully paid and non-assessable.

          (e)

all of the issued and outstanding common shares in the capital of the Purchaser
are listed and posted for trading on the NYSE MKT. To the knowledge of the
Purchaser, no securities commission, stock exchange or comparable authority has
issued any order requiring trading in any of the Purchaser’s securities to cease
nor instituted proceedings for that purpose and, to the knowledge of the
Purchaser, no such proceedings are pending or contemplated;

          (f)

all of the Consideration Shares issued to the Vendor have been issued by the
Purchaser as duly authorized and issued as fully paid and non-assessable common
shares in the capital of the Purchaser free and clear of all Encumbrances;

          (g)

the Purchaser is a “reporting issuer” in British Columbia, Alberta,
Saskatchewan, Manitoba, Ontario, New Brunswick, Nova Scotia, Prince Edward
Island, and Newfoundland, files reports with the U.S. Securities and Exchange
Commission under the United States Securities Exchange Act of 1934, as amended,
is not in default in any material respect under any applicable securities Laws
applicable in such jurisdictions and is in compliance, in all material respects,
with the by-laws, rules, policies and regulations of the NYSE MKT. In
particular, without limiting the foregoing, the Purchaser is in compliance with
its obligations to make timely disclosure of all material changes relating to it
(other than in respect of material change reports filed on a confidential basis
and thereafter made public and material change reports filed on a confidential
basis and in respect of which the material change never came to fruition), no
such disclosure has been made on a confidential basis and there is no material
change relating to the Purchaser which has occurred and with respect to which
the requisite material change report has not been filed;


--------------------------------------------------------------------------------

- 20 -

  (h)

the Purchaser has obtained all consents, approvals, permits, authorizations or
filings as may be required under applicable securities Laws and the by-laws,
rules and regulations of the NYSE MKT necessary to the performance by the
Purchaser of its obligations under this Agreement; on the Acquisition Closing,
the Consideration Shares shall be listed and posted for trading on the NYSE MKT,
subject to the satisfaction of customary NYSE MKT conditions;

        (i)

the Purchaser is not an “investment company” as such term is defined in the
United States Investment Company Act of 1940, as amended;

        (j)

The Purchaser will make available adequate current public information in
accordance with Rule 144(c) under the Securities Act. The Purchaser is not and
has never been a “shell company”, as described in Rule 144(i)(1) under the
Securities Act, however, if for any reason the Purchaser is determined to have
previously been a “shell company”, it has satisfied the requirements of Rule
144(i)(2). The Purchaser has not taken any action or failed to take any action
that would make the contemplated exemptions from registration under the
Securities Act unavailable for the offer and sale of the Consideration Shares to
the Vendor, and will not take any action or fail to take any action that would
make the resale safe harbor under Rule 144 promulgated under the Securities Act
unavailable for the Consideration Shares; and

        (k)

the Purchaser has not provided the Vendor with any confidential or material non-
public information concerning the Consideration Shares.

12.                  NON-WAIVER; SURVIVAL

  (a)

No investigations made by or on behalf of the Purchaser at any time shall have
the effect of waiving, diminishing the scope or otherwise affecting any
representation or warranty made by the Vendor in or pursuant to this Agreement.

        (b)

No waiver of any condition or other provisions, in whole or in part, shall
constitute a waiver of any other condition or provision (whether or not similar)
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.


--------------------------------------------------------------------------------

- 21 -

  (c)

All representations, warranties and covenants contained in this Agreement on the
part of each of the Parties shall survive the Closing, the execution and
delivery under this Agreement and the Royalty Agreement and the exercise of the
Option, as applicable, until December 24, 2017.

13.                   INDEMNIFICATION

  (a)

Vendor Indemnification - The Vendor shall indemnify and save harmless the
Purchaser from and against all Losses suffered or incurred, directly or
indirectly, as a result of or in connection with or relating to (i) any
misrepresentation or any incorrectness in or breach of any representation or
warranty of the Vendor contained in this Agreement or in any certificate or
other document delivered by the Vendor pursuant to this Agreement (a “Breach of
a Representation and Warranty”), and (ii) any breach or non-performance by the
Vendor of any covenant to be performed by the Vendor which is contained in this
Agreement or in any certificate or other document delivered pursuant to this
Agreement (a “Breach of a Covenant”), subject to the provisions of Section
13(c).

          (b)

Purchaser Indemnification - The Purchaser shall indemnify and save harmless the
Vendor from and against all Losses suffered or incurred, directly or indirectly,
as a result of or in connection with or relating to (i) any misrepresentation or
any incorrectness in or breach of any representation or warranty of the
Purchaser contained in this Agreement or in any certificate or other document
delivered by the Purchaser pursuant to this Agreement (a “Breach of a
Representation and Warranty”), (ii) any breach or non-performance by the
Purchaser of any covenant to be performed by the Purchaser which is contained in
this Agreement or in any certificate or other document delivered pursuant to
this Agreement (a “Breach of a Covenant”), subject to the provisions of Section
13(c), and (iii) any Environmental Liabilities arising from and after the
Acquisition Closing Date as a result of or in connection with any act or
omission of the Purchaser, its officers, directors, employees, contractors,
agents, subsidiaries or affiliates.

          (c)

Limitations of Indemnification - The provisions for indemnification set out in
Sections 13(a) and 13(b) are subject to the following limitations:

          (i)

no Party shall be liable for Losses for a Breach of a Representation and
Warranty or for a Breach of a Covenant (collectively, a “Breach”), nor shall any
party have any obligation to indemnify hereunder in respect of any such Breach,
in respect of any claim if notice thereof was not made in writing to the Party
having made the representation, warranty, covenant or agreement within the
survival period specified in Section 12(c);

          (ii)

neither the Vendor nor the Purchaser shall be liable for Losses for any Breach
or have any obligation to indemnify hereunder in respect of any such Breach,
unless the Losses exceed US$5,000 in respect of any particular occurrence or
exceed US$20,000 in respect of multiple occurrences; and


--------------------------------------------------------------------------------

- 22 -

  (iii)

the Vendor shall not be liable for Losses for any Breach or have any obligation
to indemnify hereunder in respect of any such Breach, nor shall the Vendor be
liable to the Purchaser under any other legal claim or theory based upon or
connected herewith, for any amount or amounts that exceed in aggregate the sum
of US$1,200,000.

14.                   REIMBURSEMENT OF RENEWAL FEES

Each Party acknowledges that renewal applications have been submitted in
accordance with applicable Laws in respect of Block #2 and Block #6 to renew the
associated permits and to reduce the size of the property associated with each
such block as follows:

  (a)

in the case of Block #2, from 70,000 hectares to 25,767 hectares, resulting in
reduced estimated total mining fees, insurance and minimum investment spending
in respect of Block #2 of US$86,319 (the “Estimated Block #2 Fees”), and

        (b)

in the case of Block #6, from 41,250 hectares to 9,895 hectares, resulting in
reduced estimated total mining fees, insurance and minimum investment spending
in respect of Block #6 of US$33,148 (the “Estimated Block #6 Fees”).

The Vendor agrees that, if the (i) total mining fees, insurance and minimum
investment spending in respect of Block #2 exceeds the Estimated Block #2 Fees,
or (ii) total mining fees, insurance and minimum investment spending in respect
of Block #6 exceeds the Estimated Block #6 Fees, then any amounts exceeding the
Estimated Block #2 Fees and the Estimated Block #6 Fees shall become due and
payable by the Vendor to the Purchaser (such aggregate excess amount, the
“Shortfall Amount”). If the Shortfall Amount becomes due and payable (a) prior
to the Option Closing, then such Shortfall Amount shall be deducted from the
Option Cash Payment Amount payable by the Purchaser pursuant to Section 6.2(d),
or (b) after the Option Closing, then such Shortfall Amount shall be paid by
certified cheque or wire transfer to an account designated by the Purchaser. The
Parties agree that the payment of the Shortfall Amount by the Vendor shall only
apply in respect of the current renewal period and that the Vendor shall not be
required to pay any subsequent mining fees, insurance or minimum investment
spending amounts assessed by any Governmental Authority in respect of Block #2
or Block #6.

15.                    SUBMISSION TO JURISDICTION

Each Party submits to the exclusive jurisdiction of any British Columbia courts
sitting in Vancouver in any action, application, reference or other proceeding
arising out of or relating to this Agreement and consents to any such action,
application, reference or other proceeding being heard and determined in such
British Columbia courts. Each of the Parties irrevocably waives, to the fullest
extent it may effectively do so, the defence of an inconvenient forum to the
maintenance of such action, application or proceeding.

--------------------------------------------------------------------------------

- 23 -

16.                      FURTHER ASSURANCES

Each of the Vendor and the Purchaser will promptly do, make, execute or deliver,
or cause to be done, made, executed or delivered, all such further documents and
instruments and do all acts and things as may be reasonably required to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement and the Royalty Agreement. If required by applicable
securities Laws, each of the Vendor and the Purchaser will execute, deliver and
file or assist the other Party in filing such reports, undertakings and other
documents with respect to the sale of the Subject Securities, the issuance of
the Consideration Shares or the exercise of the Option as may be reasonably
required by any securities commission, stock exchange or other regulatory
authority.

17.                      NOTICE

17.1                    Any notice, consent or approval required or permitted to
be given in connection with this Agreement (“Notice”) shall be in writing and
shall be sufficiently given if delivered (whether in person, by courier service
or other personal method of delivery), or if transmitted by facsimile or email:

  (a)

if to the Vendor:

       

c/o Sandstorm Gold Ltd.
Suite 1400, 400 Burrard Street

Vancouver, British Columbia, Canada V6C 3A6

       

Attention:       Nolan Watson
Facsimile:        604-689-7317

Email:               nwatson@sandstormltd.com;

       

with a copy (that will not constitute notice) to:

       

Borden Ladner Gervais LLP
Scotia Plaza, 40 King Street West
Toronto, Ontario, Canada M5H 3Y4

       

Attention:       Andrew Powers
Facsimile:        (416) 361-2452
Email:               apowers@blg.com; and

        (b)

if to the Purchaser:

     

Uranium Energy Corp.

 

Suite 1830, 1030 West Georgia Street
Vancouver, British Columbia, Canada V6E 2Y3

       

Attention:       Amir Adnani, President and Chief Executive Officer
Facsimile:        (604) 682-3591
Email:               aadnani@uraniumenergy.com;


--------------------------------------------------------------------------------

- 24 -

with a copy (that will not constitute notice) to:

McMillan LLP
Royal Centre, 1055 West Georgia Street, Suite 1500
Vancouver, British Columbia, Canada V6E 4N7


Attention:       Thomas Deutsch
Facsimile:        (604) 893-7623
Email:               thomas.deutsch@mcmillan.ca.

17.2                        Any Notice delivered or transmitted to a Party as
provided above shall be deemed to have been given and received on the day it is
delivered or transmitted, provided that it is delivered or transmitted on a
Business Day prior to 5:00 p.m. local time in the place of delivery or receipt.
However, if the Notice is delivered or transmitted after 5:00 p.m. local time or
if such day is not a Business Day, then the Notice shall be deemed to have been
given and received on the next Business Day.

18.                          ENTIRE AGREEMENT

                               This Agreement sets forth the entire agreement
and understanding between the Parties with respect to the subject matter of this
Agreement and supersedes any and all prior discussions, negotiations, letters of
intent or agreements in principle between the Parties.

19.                          BINDING EFFECT; NO THIRD PARTY BENEFICIARIES

                               This Agreement shall be binding upon and shall
inure to the exclusive benefit of the Parties and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns and nothing in this Agreement, express or implied, is intended to, nor
shall it, confer in any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

20.                          AMENDMENT

                               No amendment to this Agreement may be made unless
agreed to by the Parties in writing.

21.                          ASSIGNABILITY

                               No Party shall sell, pledge, assign or otherwise
transfer its rights under this Agreement without the prior written consent of
the other Parties and any attempt to do so shall be void.

22.                          COUNTERPARTS AND DELIVERY

                               This Agreement may be executed in counterparts,
each of which will be deemed to be an original and both of which taken together
will be deemed to constitute one and the same instrument. Delivery of an
executed signature page to this Agreement by a Party by facsimile or by PDF via
electronic transmission will be as effective as delivery of a manually executed
copy of the Agreement by such Party.

--------------------------------------------------------------------------------

- 25 -

23.                      EXPENSES

                            All costs and expenses incurred in connection with
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the transactions contemplated by this Agreement and each
other agreement, document or instrument contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses, whether or not the
Acquisition Closing or the Option Closing shall have occurred.

24.                      CONFIDENTIALITY

                            The Vendor will not publicly disclose the name of
the Purchaser except with the prior written consent of the Purchaser, which
consent will not be unreasonably withheld.

[Remainder of this page left intentionally blank. Signature page follows.]

--------------------------------------------------------------------------------

- 26 -

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.

CIC RESOURCES INC.

 

Per:             /s/ Adam Spencer                    Authorized Signatory

 

URANIUM ENERGY CORP.

 

Per:            /s/ Amir Adnani                    Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE A

                                         This is Schedule “A” to that certain
Share Purchase and Option Agreement as entered into among each of the Vendor
(CIC Resources Inc.) and the Purchaser (Uranium Energy Corp.)

Property

Refer to the Property map attached hereto.

__________

--------------------------------------------------------------------------------



[scheduleax1x1.jpg]


--------------------------------------------------------------------------------

[scheduleax2x1.jpg]


--------------------------------------------------------------------------------

[scheduleax3x1.jpg]


--------------------------------------------------------------------------------

[scheduleax4x1.jpg]


--------------------------------------------------------------------------------

[scheduleax5x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE B

                                         This is Schedule “B” to that certain
Share Purchase and Option Agreement as entered into among each of the Vendor
(CIC Resources Inc.) and the Purchaser (Uranium Energy Corp.)

Relinquishment

Refer to the listing of Property interests attached hereto.
__________


--------------------------------------------------------------------------------

[schedulebx1x1.jpg]

--------------------------------------------------------------------------------

SCHEDULE C

                                         This is Schedule “C” to that certain
Share Purchase and Option Agreement as entered into among each of the Vendor
(CIC Resources Inc.) and the Purchaser (Uranium Energy Corp.)

Vendor’s Certificates

Refer to the forms of Vendor’s Certificates attached hereto.

--------------------------------------------------------------------------------

REGULATION S CERTIFICATE
FOR NON-U.S. PERSON


To:             URANIUM ENERGY CORP.

Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to such terms in that certain Share Purchase and Option
Agreement dated March 4, 2016 (the “Agreement”) between the undersigned, and
Uranium Energy Corp. (the “Company”). In connection with the issuance of the
Consideration Shares to the undersigned, the undersigned hereby agrees,
acknowledges, represents and warrants that:

                 1.             the undersigned is not a “U.S. Person” as such
term is defined by Rule 902 of Regulation S promulgated under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) (the definition
of which includes, but is not limited to, an individual resident in the U.S. and
an estate or trust of which any executor or administrator or trust, respectively
is a U.S. Person and any partnership or corporation organized or incorporated
under the laws of the U.S.);

                 2.             none of the Consideration Shares have been or
will be registered under the U.S. Securities Act, or under any state securities
or “blue sky” laws of any state of the United States, are “restricted
securities” under the U.S. Securities Act, and may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S, except in accordance with the provisions of Regulation
S or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
and all other applicable securities laws;

                 3.             The undersigned acknowledges and agrees that all
certificates representing the Consideration Shares will be endorsed with the
following legend in accordance with the U.S. Securities Act or such similar
legend as deemed advisable by the Company and its legal counsel to ensure
compliance with the U.S. Securities Act:

> ‘THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
> ACT”) OR APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR
> SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
> REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH
> ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION
> FROM REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE
> SECURITIES LAWS. THE SECURITIES REPRESENTED BY THE CERTIFICATE CANNOT BE THE
> SUBJECT OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN
> COMPLIANCE WITH THE U.S. SECURITIES ACT.”

                 4.             The undersigned is not acquiring the
Consideration Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio,
television or other form of telecommunications, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

                 5.             offers and sales of any of the Consideration
Shares prior to the expiration of a period of six months after the date of
original issuance of the Share (the six month period hereinafter referred to as
the “Distribution Compliance Period”) shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the U.S. Securities Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the U.S. Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
and foreign securities laws;

--------------------------------------------------------------------------------

- 31 -

                 6.             the undersigned will not engage in any hedging
transactions involving any of the Consideration Shares unless such transactions
are in compliance with the provisions of the U.S. Securities Act and in each
case only in accordance with any and all applicable securities laws;

                 7.             the undersigned is acquiring the Consideration
Shares for investment purposes only and not with a view to resale or
distribution and, in particular, it has no intention to distribute either
directly or indirectly any of the Consideration Shares in the United States or
to U.S. Persons;

                 8.             the undersigned has not acquired the
Consideration Shares as a result of, and will not itself engage in, any directed
selling efforts (as defined in Regulation S) in the United States in respect of
the Consideration Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Consideration Shares; provided, however, that the undersigned may sell or
otherwise dispose of the Consideration Shares pursuant to registration thereof
under the U.S. Securities Act and any and all applicable securities laws or
under an exemption from such registration requirements;

                 9.             the statutory and regulatory basis for the
exemption claimed for the sale of the Consideration Shares, although in
technical compliance with Regulation S, would not be available if the offering
is part of a plan or scheme to evade the registration provisions of the U.S.
Securities Act or any applicable securities laws;

                 10.           except as set out in the Agreement, the Company
has not undertaken, and will have no obligation, to register any of the
Consideration Shares under the U.S. Securities Act;

                 11.           the Company is entitled to rely on the
acknowledgements, agreements, representations and warranties of the undersigned
contained in the Agreement and this Certificate, and the undersigned will hold
harmless the Company from any loss or damage either one may suffer as a result
of any such acknowledgements, agreements, representations and/or warranties made
by the undersigned not being true and correct;

                 12.           the undersigned has been advised to consult its
own respective legal, tax and other advisors with respect to the merits and
risks of an investment in the Consideration Shares and, with respect to
applicable resale restrictions, is solely responsible (and the Company is not in
any way responsible) for compliance with applicable resale restrictions;

                 13.           the undersigned and the undersigned’s advisor(s)
have had a reasonable opportunity to ask questions of and receive answers from
the Comapny in connection with the acquisition of the Consideration Shares under
the Agreement, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

                 14.           If the undersigned decides to offer, sell or
otherwise transfer any of the Consideration Shares, it will not offer, sell or
otherwise transfer any of such Consideration Shares directly or indirectly,
unless:

  (i)

the sale is to the Company;

        (ii)

the sale is made outside the United States in a transaction meeting the
requirements of Regulation S under the U.S. Securities Act and in compliance
with applicable local laws and regulations;

        (iii)

the sale is made pursuant to the exemption from the registration requirements
under the U.S. Securities Act provided by Rule 144 thereunder and in accordance
with any applicable state securities or “blue sky” laws; or


--------------------------------------------------------------------------------

- 32 -

  (iv)

the Consideration Shares are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities,

                 and, in the cased of (iii) and (iv), it has prior to such sale
furnished to the Company an opinion of counsel reasonably satisfactory to the
Company.

            15.            the undersigned:

  (a)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Consideration Shares;

          (b)

is acquiring the Consideration Shares pursuant to exemptions from prospectus or
equivalent requirements under the applicable securities laws or, if such is not
applicable, the undersigned is permitted to acquire the Consideration Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

          (c)

acknowledges, represents and warrants that the applicable securities laws of the
authorities in the International Jurisdiction do not require the Company to make
any filings or seek any approvals of any kind whatsoever from any securities
regulator of any kind whatsoever in the International Jurisdiction in connection
with the issue and sale or resale of the Consideration Shares; and

          (d)

acknowledges, represents and warrants that the acquisition of the Consideration
Shares by the undersigned does not trigger:

          (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction,
other than the filing of a report of exempt distribution with the relevant
securities commission if the undersigned is a resident in a province or
territory in Canada; or

          (ii)

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

the undersigned will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 15(c) and 15(d) above to
the satisfaction of the Company, acting reasonably;

            16.             the undersigned (i) is able to fend for itself in
connection with the acquisition of the Consideration Shares; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Consideration Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

            17.             except as set out in the Agreement, no person has
made to the undersigned any written or oral representations:

  (a)

that any person will resell or repurchase any of the Consideration Shares;

        (b)

that any person will refund the purchase price of any of the Consideration
Shares;


--------------------------------------------------------------------------------

- 33 -

  (c)

as to the future price or value of any of the Consideration Shares; or

        (d)

that any of the Consideration Shares will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Consideration Shares on any stock exchange
or automated dealer quotation system, except that currently the Company’s shares
of common stock are listed on the NYSE MKT;

            18.           the undersigned is outside the United States when
receiving and executing this Agreement and no other person has a direct or
indirect beneficial interest in the Consideration Shares; 19. neither the United
States Securities and Exchange Commission nor any other securities commission or
similar regulatory authority has reviewed or passed on the merits of the
Consideration Shares; 20. the Consideration Shares are not being acquired,
directly or indirectly, for the account or benefit of a U.S. Person or a person
in the United States; and

[signature page follows]

--------------------------------------------------------------------------------

- 34 -

                 21.           the undersigned acknowledges and agrees that the
Company shall refuse to register any transfer of Shares not made in accordance
with the provisions of Regulation S, pursuant to registration under the U.S.
Securities Act, or pursuant to an available exemption from registration under
the Securities Act.

IN WITNESS WHEREOF, I have executed this Regulation S Certificate For Non-U.S.
Person.

Dated:_______________________, 2016.

  X   Authorized signatory                   CIC RESOURCES INC.   Name of Vendor
(please print)                   Name of authorized signatory (please print)    
              Official capacity of authorized signatory (please print)

For the purposes hereof:

                              A “U.S. person” is defined by Regulation S of the
U.S. Securities Act to be any person who is:

  (a)

any natural person resident in the United States;

        (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

        (c)

any estate of which any executor or administrator is a U.S. person;

        (d)

any trust of which any trustee is a U.S. person;


--------------------------------------------------------------------------------

- 35 -

  (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

          (g)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

          (h)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors [as defined in Section 230.1(a) of the U.S. Securities
Act] who are not natural persons, estates or trusts.


--------------------------------------------------------------------------------

SCHEDULE D

                             This is Schedule “D” to that certain Share Purchase
and Option Agreement as entered into among each of the Vendor (CIC Resources
Inc.) and the Purchaser (Uranium Energy Corp.)

Royalty Agreement

                             Refer to the Royalty Agreement attached hereto.

[-- End of Share Purchase and Option Agreement --]

--------------------------------------------------------------------------------

 

 

 

SANDSTORM GOLD LTD.

- and -

•

- and -

URANIUM ENERGY CORP.

 

 

NET SMELTER RETURNS ROYALTY AGREEMENT

 

•, 201•

--------------------------------------------------------------------------------

- 2 -

--------------------------------------------------------------------------------

NET SMELTER RETURNS ROYALTY AGREEMENT

THIS AGREEMENT (this “Agreement”) made as of the • day of •, 201•.

AMONG:

> > > > > > SANDSTORM GOLD LTD., a corporation duly organized and existing under
> > > > > > the laws of the Province of British Columbia (the “Holder”),

- and -

> > > > > > •, a corporation duly organized and existing under the laws of •
> > > > > > (the “Owner”),

- and -

> > > > > > URANIUM ENERGY CORP., a corporation duly organized and existing
> > > > > > under the laws of the State of Nevada (the “Parent”).

WHEREAS:

A.

The Owner acquired from the Holder a 100% recorded title in and to the
exploration and prospecting permits comprising the Property (as defined below).

    B.

The Owner has agreed to grant to the Holder a net smelter return royalty payable
on all Minerals (as defined below) mined, produced or otherwise recovered from
the Property.

    C.

The Owner is a wholly-owned subsidiary of the Parent.

NOW THEREFORE, in consideration of the respective covenants, agreements,
representations, warranties and indemnities contained in this Agreement and for
other good and valuable consideration (the receipt and sufficiency of which are
acknowledged by the Holder, the Owner and the Parent (collectively, the
“Parties” and individually, a “Party”)), the Parties covenant and agree as
follows:

1.        Definitions

Whenever used in this Agreement, the following words and terms have the
following meaning:

  (a)

“Act” has the meaning given to it in Section 19;

        (b)

“affiliate” has the meaning given to it in the Business Corporations Act
(British Columbia);

        (c)

“Agreement” has the meaning given to it in the preamble;


--------------------------------------------------------------------------------

- 2 -

  (d)

“Business Day” for the purposes of the Calculation Price, means any calendar day
other than a Saturday or Sunday or any day that is a statutory holiday in
Vancouver, British Columbia, for any other purpose, means any calendar day other
than a Saturday, Sunday or any day that is a statutory holiday in Vancouver,
British Columbia;

        (e)

“Calculation Price” means the gross proceeds received by or payable to the Owner
from the sale of Minerals to a smelter, refiner, processor, purchaser or other
recipient of such production;

        (f)

“Encumbrances” means pledges, liens, charges, security interests, leases, title
retention agreements, mortgages, restrictions, developments or similar
agreements, easements, rights-of-way, title defects, options or adverse claims
or encumbrances of any kind or character whatsoever;

        (g)

“GAAP” means International Financial Reporting Standards as issued by the
International Accounting Standards Board and interpretations of the
International Financial Reporting Interpretations Committee and the former
Standing Interpretations Committee;

        (h)

“Governmental Authority” means any multinational, federal, provincial, state,
regional, municipal, local or other government or any governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau ministry or agency, domestic or foreign, any subdivision, agent,
commission, board or authority of any of the foregoing and any quasi-
governmental or private body exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing;

        (i)

“Hedging Transactions” has the meaning given to it in Section 8;

        (j)

“Holder” has the meaning given to it in the preamble;

        (k)

“Interest” has the meaning given to it in Section 5(e);

        (l)

“Minerals” means all marketable naturally occurring metallic and non-metallic
minerals or mineral bearing material in whatever form or state, including any
precious metal, any base metal, natural gas, petroleum, coal, diamonds, salt and
rock, sand, gravel or aggregate, that is mined, extracted, removed, produced or
otherwise recovered from the Property (other than any rock, sand, gravel or
aggregate used in connection with the conduct of operations by the Owner),
whether in the form of ore, doré, concentrates, refined metals or any other
beneficiated or derivative products thereof and including any such minerals or
mineral bearing materials or products derived from any processing or
reprocessing of any tailings, waste rock or other waste products originally
derived from the Property;

        (m)

“Net Smelter Returns” means the actual gross proceeds received by or payable to
the Owner from the sale or other disposition of Minerals or, if the account of
the Owner at a Processor is credited with Minerals processed by the Processor,
the gross value of Minerals so credited to the Owner calculated on the basis of
the aggregate quantity of such Minerals so credited during the relevant time
period multiplied by the Calculation Price, less the following expenses:


--------------------------------------------------------------------------------

- 3 -

  (i)

all non-refundable direct sales taxes, use taxes, gross receipts taxes and
severance taxes and all mining taxes, payable by the Owner or other operator of
the Property, that are based directly upon, and assessed against, the value or
quantity of Minerals produced, sold or otherwise disposed of from the Property;
but excluding any and all taxes based upon the net or gross income of the Owner
or other operator of the Property, the value of the Property or the privilege of
doing business, and other taxes assessed on a similar basis; and

        (ii)

all transportation costs, including related insurance costs, for transportation
of Minerals from the Property to a Processor or to the point of sale, and all
direct charges and/or costs charged by any smelter, refiner, mint and/or other
Processor of the Minerals, including penalties, if any (provided such charges,
costs and/or penalties have not been previously deducted by the Processor).
Provided, however, that if the smelting, refining, minting and/or further
processing is carried out at facilities owned or controlled, in whole or in
part, by the Owner, then the charges and costs for such smelting, refining,
minting and/or further processing of such Minerals shall be the lesser of (A)
the charges and other costs the Owner would have incurred if such smelting,
refining, minting and/or further processing was carried out at facilities that
are not owned or controlled by the Owner and that are offering comparable
services for comparable products, and (B) the actual charges and costs incurred
by the Owner with respect to such smelting, refining, minting and/or further
processing;


  (n)

“Notice” has the meaning given to it in Section 22(e);

        (o)

“Owner” has the meaning given to it in the preamble;

        (p)

“Parent” has the meaning given to it in the preamble;

        (q)

“Parties” and “Party” have the respective meanings given to them in the
recitals;

        (r)

“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, association, trust, trustee, executor, administrator, legal
personal representative, estate group, body corporate, corporation,
unincorporated association or organization, Governmental Authority, syndicate or
other entity, whether or not having legal status;

        (s)

“Place of Delivery” means the place directed by the Holder in writing;

        (t)

“Prime” means, on any day, the rate of interest expressed as a rate per annum,
that The Bank of Nova Scotia establishes at its head office in Toronto, Ontario,
as the refererence rate of interest that it will charge on that day for U.S.
dollar demand loans to its most credit worthy customers in Canada and which it
at present refers to as its prime rate;

        (u)

“Processor” means collectively any third-party mill, smelter, refinery or other
processor of the Minerals which processes any Minerals to the final product
stage before sale or other disposition by or for the account of the Owner;


--------------------------------------------------------------------------------

- 4 -

  (v)

“Property” means the exploration and prospecting permits listed in Schedule A
and any exploration and prospecting permits purchased, acquired or otherwise
obtained by the Owner or any of its affiliates, wholly or partially within 30
kilometres from the outer boundaries of any part of the Property as they exist
on the date of this Agreement, as set out in Schedule B and includes any
extension, renewal, replacement, conversion or substitution of any such
exploration and prospecting permits or resulting exploration and prospecting
permits;

        (w)

“refined metal” means gold, silver, lead, copper, zinc, platinum group or other
marketable metals produced from Minerals and refined to standards meeting or
exceeding commercial standards for the sale of such as refined metals;

        (x)

“Royalty” has the meaning given to it in Section 2; and

        (y)

“Royalty Purchase Price” has the meaning given to it in Section 15.


2.

Certain Rules of Interpretation

      (a)

Currency. Unless otherwise specified, all references to money amounts are to
lawful currency of the United States of America. If the Owner of any of its
affiliates receives payment for the sale of Minerals in a currency other than
U.S. Dollars, then such payments shall be converted into U.S. Dollars on the
date of receipt of such payment using the United States Federal Reserve Board
exchange rate for such other currency on such day.

      (b)

Accounting Principles. All calculations under this Agreement shall be made in
accordance with GAAP, as the same may be in effect from time to time.

      (c)

Governing Law. This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the Province of British Columbia
and the federal laws of Canada applicable in the Province of British Columbia.

      (d)

Headings. Headings of Sections are inserted for convenience of reference only
and do not affect the construction or interpretation of this Agreement.

      (e)

Including. Where the word “including” or “includes” is used in this Agreement,
it means “including (or includes) without limitation”.

      (f)

No Strict Construction. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

      (g)

Number and Gender. Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

      (h)

Severability. If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Party or circumstances.


--------------------------------------------------------------------------------

- 5 -

  (i)

Time. Time is of the essence in the performance of the Parties’ respective
obligations.

3.        Schedules

The Schedules to this Agreement, listed below, are an integral part of this
Agreement:

  Schedule Description         Schedule A Exploration and Prospecting Permits  
      Schedule B Property Boundary         Schedule C Rules of Arbitration

4.        Grant of Royalty

Subject to the terms of this Agreement, the Owner hereby grants, sells, assigns,
transfers, conveys and agrees to pay to the Holder a royalty (the “Royalty”) on
the Property equal to 1.5% of Net Smelter Returns. The Owner and the Holder
expressly acknowledge and agree that the grant, sale, transfer and conveyance of
the Royalty is effective as of the date of this Agreement and is intended to run
with and bind the Property and the title of the Owner to the Property and shall
be binding upon the successors and assigns of the Owner and all successors of
the Owner in title to the Property.

5.        Time and Manner of Royalty Payments

  (a)

Payment of the Royalty shall be calculated and paid for each fiscal quarter of
each calendar year during the term of this Agreement (each, a “quarter”) (i.e.,
each succeeding three month period of a calendar year, the first quarter
commencing on January 1st), commencing with the quarter (or the remainder of the
quarter) in which the date of this Agreement falls. The Royalty for each quarter
shall be paid by certified cheque, bank draft or wire transfer (in the sole and
absolute discretion of the Holder) in United States dollars, on or before the
day that is 30 days after the last day of each quarter. Any adjustment to the
determination of any Royalty payment shall be made on the next scheduled Royalty
payment. All such Royalty and adjustment payments shall be delivered to the
Holder at the Place of Delivery, in such manner as specified in writing by the
Holder.

        (b)

At least 60 days prior to commencing any mining of the Property and concurrently
with the release of any annual report by the Owner, the Owner shall deliver to
the Holder a reasonably detailed and reasoned estimate specific to the Property
of the proven and probable reserves of Minerals on, in or under the Property.

        (c)

At the time each Royalty payment is paid to the Holder, the Owner shall prepare
and deliver to the Holder a statement setting out in reasonable detail the
manner in which such Royalty payment was calculated, including (i) the
quantities of Minerals sold or otherwise disposed of by the Owner with respect
to such quarter or the amount of Minerals produced and credited to the account
of the Owner for such quarter, as the case may be, (ii) the quantities of
Minerals to which such Royalty payment is applicable, (iii) the calculation of
the applicable Net Smelter Returns, (iv) the Calculation Price for the
applicable Minerals, (v) the calculation of Interest accrued on such Royalty
payment, if any, (vi) in the event of any commingling as contemplated in Section
7, a detailed summary of the determination by the Owner of the quantity of
Minerals commingled in accordance with Section 7 and subject to the Royalty, and
(vii) in the case of any Minerals in the form of ores mined and stockpiled but
not sold or processed by the Owner during the previous quarter, the tonnage and
location of such Minerals so stockpiled.


--------------------------------------------------------------------------------

- 6 -

  (d)

Notwithstanding any other provision in this Agreement, the Owner shall not be
obligated to make any Royalty payment before the Owner has received possession
of or been credited with Minerals, or been credited with the sale or other
disposition of Minerals (but, for the avoidance of doubt, shall be obligated to
make such payment upon being credited with the sale or other disposition of
Minerals, whether the Owner is in receipt of payment or not).

        (e)

The Holder may object in writing to any statement or Royalty payment amount
within 12 months of the receipt by the Holder of the relevant statement in
respect of such Royalty payment. If it is determined by written agreement of the
Parties or by arbitration that any Royalty payment has not been properly paid in
full as provided in this Agreement, the Owner shall pay interest on the
delinquent payment at a rate per annum of Prime plus 5% per annum (“Interest”),
commencing on the date on which such delinquent payment was properly due and
continuing until the date on which the Holder receives payment in full of such
delinquent payment and all accrued interest on such delinquent payment. For the
purposes of this Section 5(e), Prime shall be determined as of the date on which
such delinquent payment was properly due.

        (f)

If it is determined by agreement of the Parties or by arbitration that any
Royalty payment was overpaid, the Owner shall be entitled to offset such amount
against the next Royalty payment.

        (g)

All Royalty payments, including Interest, if any, will be made subject to
withholding or deduction in respect of the Royalty for, or on account of, any
present or future taxes, duties, assessments or governmental charges of whatever
nature imposed or levied on such Royalty payment by or on behalf of any
Governmental Authority having power and jurisdiction to tax and for which the
Owner is obligated in law to withhold or deduct and remit to such Governmental
Authority. The Owner shall set out in the statement referred to in Section 5(c)
any amount so withheld.

        (h)

All Royalty payments shall be made without deduction or set off for costs of
production, milling, smelting, processing, transportation, taxes or other
expenses whatsoever, except as provided in this Agreement.


--------------------------------------------------------------------------------

- 7 -

  (i)

All tailings, waste rock or other waste products resulting from the mining,
milling or other processing of ores derived from the Property from and after the
date of this Agreement shall be the sole and exclusive property and
responsibility of the Owner, but shall be subject to the Royalty and the terms
of this Agreement, including the provisions in respect of commingling, if such
tailings, waste rock or other waste products are processed in the future
resulting in the production of Minerals from such tailings, waste rock or other
waste products.

6.        Term

This Agreement shall continue in perpetuity, it being the intent of the Parties
that the Royalty shall constitute a covenant running with and binding upon the
title to the Property and all accessions to title to the Property and all
successions to title to the Property, whether created privately or through
action of any Governmental Authority, and binding upon the successors and
assigns of the Owner and the successors in title to the Property. If any right,
power or interest of either Party under this Agreement would violate the rule
against perpetuities, then such right, power or interest shall terminate at the
expiration of 20 years after the death of the last survivor of all the lineal
descendants of Her Majesty, Queen Elizabeth II of England, living on the date of
this Agreement.

7.        Commingling

  (a)

The Owner shall be entitled to commingle Minerals from the Property and from any
other properties owned or leased by the Owner, during the stockpiling, milling
(concentrating), smelting, refining, minting or further processing of Minerals
produced from the Property, but, for the avoidance of doubt, not at any time
prior to or during the mining phase of production.

        (b)

Before any Minerals are commingled with ores or minerals from any other
properties, including stockpiling, the Minerals shall be measured and sampled in
accordance with sound mining and metallurgical practices for moisture, metal,
and other appropriate content. Representative samples of the Minerals shall be
retained by the Owner and assays (including penalty substances) and other
appropriate analyses of these samples shall be made before commingling to
determine metal, mineral, water and other appropriate content of the Minerals.
From this information, the Owner shall determine the quantity of the Minerals
subject to the Royalty, notwithstanding that the Minerals have been commingled
with ores or minerals from other properties. Twelve months after the anniversary
of the expiration of the period for objections described in Section 5(e) above,
the Owner may dispose of the materials and data required to be produced and kept
by this Section 7.

8.        Hedging Transactions

All profits, losses and expenses resulting from any commodity futures trading,
option trading, metals trading, metal loans and any other hedging transactions
or any combination of commodity futures trading, option trading, metals trading,
metal loans and any other hedging transactions (collectively, “Hedging
Transactions”) are specifically excluded from calculations of Royalty payments
pursuant to this Agreement. All Hedging Transactions shall be for the Owner’s
sole account and shall not affect the calculation and payment to the Holder of
the Royalty payment, which shall be calculated and paid in accordance with
Section 5 without regard for any Hedging Transactions.

--------------------------------------------------------------------------------

- 8 -

9.        Stockpiling

The Owner or operator shall be entitled to stockpile, store or place ores or
mined rock containing Minerals produced from the Property in any locations
owned, leased or otherwise controlled by the Owner or its affiliates or the
Processor on or off the Property; provided, however, that the same are
appropriately identified as to ownership and origin and secured from loss,
theft, tampering and contamination.

10.      Books, Records and Inspections

  (a)

The Owner shall keep true, complete and accurate books and records of all of its
operations and activities with respect to the Property, including the mining of
Minerals from the Property and the mining, treatment, processing, refining and
transportation of Minerals, prepared in accordance with GAAP. Subject to
complying with the confidentiality provisions in Section 12, the Holder and/or
its authorized representatives shall be entitled, upon delivery of three
Business Days advance notice, and during the normal business hours of the Owner,
to perform audits or other reviews and examinations of the Owner’s books and
records relevant to the calculation and payment of the Royalty pursuant to this
Agreement no more than once per calendar year to confirm compliance with the
terms of this Agreement, including calculations of Net Smelter Returns. Without
limiting the generality of the foregoing, the Holder shall have the right to
audit all invoices and other records relating to the transportation of Minerals
from the Property to any mill, refinery or other Processor at which Minerals
from the Property may be milled, smelted, concentrated, refined or otherwise
treated or processed, and relating to the transportation of Minerals in the form
of concentrates, doré, slag or other waste products from any mill at which
Minerals from the Property may be milled, to a Processor. The Holder shall
diligently complete any audit or other examination permitted under this Section
10. All expenses of any audit or other examination permitted under this Section
10 shall be paid by the Holder, unless the results of such audit or other
examination permitted under this Agreement disclose a deficiency in respect of
any Royalty payments paid to the Holder in respect of the period being audited
or examined in an amount greater than 5% of the amount of the Royalty properly
payable with respect to such period, in which event all expenses of such audit
or other examination shall be paid by the Owner.

        (b)

In performing such audit, the Holder and/or its agents shall have reasonable
access to all sampling, assay, weighing, and production records, including all
mining, stockpile and milling records of the Owner relating to the Property and
any Minerals derived from the Property (and the Holder shall be allowed to make
notes or photocopies), all of which such records shall be kept and retained by
the Owner or operator of the Property in accordance with sound mining and
metallurgical practices for the period of retention set out in Section 7.


--------------------------------------------------------------------------------

- 9 -

11.      Rights to Monitor Processing of Minerals

Subject at all times to the workplace rules and supervision of the Owner and
provided any rights of access do not interfere with any exploration,
development, mining or milling work conducted on the Property or at any mill at
which Minerals from the Property may be processed, the Holder shall at all
reasonable times and upon reasonable notice, and at its sole risk and expense,
have (a) a right of access by its representatives to the Properties and to any
mill used by the Owner to process Minerals derived from the Property (provided
that, if such mill is not owned or controlled by the Owner, such right of access
shall only be the same as any such right of access of the Owner, and (b) the
right (i) to monitor the Owner’s stockpiling and milling of ore or Minerals
derived from the Property and to take samples from the Property or any stockpile
or from any mill or Processor (if not prohibited under any contract between the
Owner and any such Processor) for purposes of assay verifications, and (ii) to
weigh or to cause the Owner to weigh all trucks transporting Minerals from the
Property to any mill processing Minerals from the Property prior to dumping of
such ore and immediately following such dumping.

12.      Confidentiality

  (a)

Subject to Section 18, no Party shall, without the express written consent of
the other Party, which consent shall not be unreasonably withheld or delayed,
disclose any non-public information in respect of the terms of this Agreement or
otherwise received under or in conjunction with this Agreement and, in the case
of the Holder, concerning Minerals and operations on the Property or any other
properties owned or leased by the Owner, other than to its employees, agents
and/or consultants for purposes related to the administration, or assignment by
the Holder, of this Agreement and no party shall issue any press releases
concerning the terms of this Agreement or, in the case of the Holder, in respect
of the operations of the Owner, without the consent of the other Party after
such Party having first reviewed the terms of such press release. Each Party
agrees to reveal such information only to its employees, agents and/or
consultants who need to know, who are informed of the confidential nature of the
information and who agree to be bound by the terms of this Section 12.

          (b)

The Parties may disclose data or information obtained under or in conjunction
with this Agreement and otherwise prohibited from disclosure by this Section 12
after providing the other parties with a copy of the proposed disclosure and if
the other Party does not object, acting reasonably, to such disclosure by notice
in writing to such party within 48 hours after receipt of such copy:

          (i)

to any third Person to whom such party in good faith anticipates selling or
assigning its interest under this Agreement;

          (ii)

to a prospective lender to such Party; or

          (iii)

to a prospective equity financier or investor of such Party,

provided that, in each case, the Party to whom disclosure is proposed shall
first have been provided with and signed and delivered to the other Party a
confidentiality agreement executed by such third party purchaser, lender,
financier or investor which agreement shall include the confidentiality
provisions of this Section 12.

--------------------------------------------------------------------------------

- 10 -

  (c)

The Parties may disclose data or information obtained under this Agreement if
required to do so for compliance with applicable laws, rules, regulations or
orders of a Governmental Authoroty or stock exchange having jurisdiction over
such Party; provided, however, that such Party shall disclose only such data or
information as, in the opinion of its counsel, is required to be disclosed and
provided further that it will provide the other Party with a copy of the
proposed disclosure and the other Party shall be given the right to review and
object to the data or information to be disclosed within 48 hours of its receipt
of such copy prior to any release, and any such release will be subject to any
reasonable objections or changes proposed by the other Party.


13.

Conduct of Operations

      (a)

Subject to Sections 13(b) and (c), all decisions concerning methods, the extent,
times, procedures and techniques of any (i) exploration, development and mining
related to the Property, (ii) leaching, milling, processing or extraction
treatment, if any, and (iii) materials to be introduced on or to the Property or
produced from the Property, shall be made by the Owner in its sole and absolute
discretion and all decisions concerning the sale or other disposition of
Minerals (including, without limitation, decisions as to buyers, times of sales,
whether to store or stockpile Minerals for a reasonable length of time) from the
Property shall be made by the Owner, acting reasonably and in accordance with
good mining and engineering practices.

      (b)

The Owner shall not be required to mine Minerals but shall process any Minerals
that it mines from the Property as expeditiously as possible. The Owner shall
not be responsible for or obliged to make any Royalty payments for Minerals or
Mineral value lost in any mining or processing of the Minerals conducted in
accordance with accepted mining practices.

      (c)

The Owner shall use its reasonable commercial efforts to sell all Minerals at
the highest possible prices it is able to negotiate.

14.      No Implied Covenants

The Parties agree that there are no implied covenants or duties relating to or
affecting any of their respective rights or obligations under this Agreement and
that the only covenants or duties which affect such rights and obligations shall
be those expressly set forth and provided for in this Agreement.

15.      Owner’s Buy-Down Right

At any time for a period of six years after the date of this Agreement, the
Owner shall have the right, exercisable by written notice to the Holder, in its
sole and absolute discretion (provided that this Agreement is in good standing
and any amounts due to be paid to the Holder have been paid in full) to acquire
one-half percent (0.5%) of the Royalty at a purchase price of US$500,000.00 (the
“Royalty Purchase Price”), with the result that, after the completion of such
buy-down, the Royalty shall be calculated and payable at the rate of 1.0% of Net
Smelter Returns. The Royalty Purchase Price shall be paid by the Owner to the
Holder by wire transfer to an account designated by the Vendor within five
calendar days of the Purchaser’s election to acquire such Royalty.

--------------------------------------------------------------------------------

- 11 -

16.      Assignment by Holder

The Holder shall have the right, at any time and from time to time, to assign,
transfer, convey, mortgage, pledge or charge any portion or all of the Royalty
and its interest in and to this Agreement. The Owner covenants and agrees that
it shall be bound by and shall perform and that it will acknowledge in writing
in favour of such assignee, transferee, mortgagee, pledgee or chargee that it is
bound by and shall perform, the terms of this Agreement upon any such
assignment, transfer, conveyance, mortgage, pledge or charge. The Holder shall
notify the Owner in writing prior to the completion of any such assignment,
transfer or conveyance, confirming the identity of such transferee, the
appropriate Place of Delivery and the new address for notice to such transferee.

17.      Transfer by Owner

The Owner shall be entitled to assign, sell, transfer, lease, mortgage, charge
or otherwise encumber the Property or the Minerals or the proceeds from the
Minerals and its rights and obligations under this Agreement; provided, however,
the following conditions are satisfied and, upon such conditions being satisfied
in respect of any such assignment, sale or transfer and, subject to the
provision of Section 22(c), only the Owner shall be released from all
obligations under this Agreement:

  (a)

any purchaser, transferee, lessee or assignee of the Property or this Agreement
agrees in advance in writing in favour of the Holder to be bound by the terms of
this Agreement, including this Section 17 and the indemnity set out in Section
20;

        (b)

any purchaser, transferee, lessee or assignee of this Agreement has
simultaneously acquired the Owner’s right, title and interest in and to the
Property;

        (c)

any mortgagee, chargee, lessee, assignee or encumbrancer of the Property or this
Agreement agrees in advance in writing in favour of the Holder to be bound by
and subject to the terms of this Agreement if it takes possession of or
forecloses on all or part of the Property and acknowledges that the Holder shall
be entitled to receive the Royalty payments to which it is entitled under this
Agreement in priority to any payments to such mortgagee, chargee, lessee,
assignee or encumbrancer and undertakes to obtain an agreement in writing in
favour of the Holder from any subsequent purchaser, lessee, assignee or
transferee of such mortgagee, chargeholder, lessee or encumbrancer that such
subsequent purchaser, lessee, assignee or transferee will be bound by the terms
of this Agreement, including this Section 17; and


--------------------------------------------------------------------------------

- 12 -

  (d)

any royalty or other similar interest in or to the Property or in and to any
Minerals granted by the Owner after the date of this Agreement shall contain a
term to the effect that no payment, in cash or in product in kind, shall be made
until the Royalty granted under this Agreement has been paid in full for the
relevant time period.

18.      Registration

It is the express intention of the Parties that the Royalty shall run with the
Owner’s title to the Property and be binding upon the successors of the Owner in
title to the Property. Notwithstanding Section 12, the Holder may cause, at its
own expense, the due registration of this Agreement or notice of this Agreement
against the title to the Property. The Owner covenants and agrees that it shall
co-operate with such registration and provide its written consent or signature
to any documents or things reasonably necessary to accomplish such registration
in order to ensure that any successor or assignee or other acquiror or
encumbrancer of the Owner’s title to the Property, or any interest in the
Property, shall have public notice of this Agreement and the terms of this
Agreement and in order that the Holder may cause to be registered a restriction
on title to the Property restricting the sale, lease, transfer, charge or
transfer of charge of the Property, in whole or in part, without the written
consent of the Holder, which written consent shall be granted by the Holder
without condition within five Business Days of the receipt by the Holder of a
request for such written consent provided that such sale, lease, transfer,
charge or transfer of charge is in compliance with Section 17. If such sale,
lease, transfer, charge or transfer of charge is in compliance with Section 17,
evidence to such effect has been delivered to the Holder and the Holder has not
delivered its written consent in accordance with and within the time frame set
out in this Section 18, then the Holder shall be deemed to have duly granted
such consent.

19.      Dispute Resolution

Any matter in this Agreement in dispute between the Parties which has not been
resolved by the Parties within 30 days of the delivery of Notice by either Party
of such dispute may be referred to binding arbitration. Such referral to binding
arbitration shall be to a single qualified arbitrator. The Arbitration Act, 1996
(British Columbia) (the “Act”) shall govern such arbitration proceedings in
accordance with its terms, except to the extent modified by the rules for
arbitration set out in this Section 19 and in Schedule C. The Parties shall
select one qualified arbitrator by mutual agreement, failing which, such
qualified arbitrator shall be determined in accordance with the provisions of
the Act for selecting a single arbitrator. The determination of such qualified
arbitrator shall be final and binding upon the Parties and the costs of such
arbitration shall be as determined by the arbitrator. The Parties covenant that
they shall conduct all aspects of such arbitration having regard at all times to
expediting the final resolution of such arbitration. The term “qualified
arbitrator” as used in this Agreement shall refer to qualified professional
person who has at least 10 years of mining industry experience in the subject
matter of the dispute and is independent of both Parties.

--------------------------------------------------------------------------------

- 13 -

20.

Representations and Warranties; Indemnity

      (a)

The Owner hereby represents and warrants that it has the corporate power,
capacity and authority to grant the Royalty to the Holder and such grant and the
execution and delivery of this Agreement by the Owner has been duly authorized
by all required corporate action of the Owner and this Agreement represents a
valid and binding obligation of the Owner duly enforceable against it by the
Holder.

      (b)

It is acknowledged that the Holder has no involvement in the carrying out of
work related to or conducted on, in or under the Property or in any decisions
related to the Property or any work related to or conducted on, in or under the
Property from and after the date of this Agreement, all such matters being in
the sole control of the Owner. The Owner hereby indemnifies and saves harmless
the Holder and its respective affiliates and their respective directors,
officers, shareholders and employees from and against any and all costs,
expenses, (including reasonable fees and expenses of legal counsel), damages,
obligations, penalties, claims, orders or directives or other liability of any
nature whatsoever (“Claims”) incurred in respect of or arising out of the
Property or the title to the Property or ownership of the Property, or any work,
operation, activities or event on the Property conducted or arising from and
after the date of this Agreement by virtue or by reason of the status of the
Holder as a royalty holder.

21.      Parent Guarantee

The Parent hereby irrevocably and unconditionally guarantees to the Holder the
performance by the Owner of its obligations pursuant to this Agreement. The
Parent shall be liable jointly and severally with the Owner to the Holder for
the failure of the Owner to discharge any of its obligations under this
Agreement or arising in connection with the transactions contemplated by this
Agreement.

22.

General Provisions

      (a)

Further Assurances. Each of the Owner and the Holder will promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further documents and instruments and do all acts and things as may be
reasonably required to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement.

      (b)

Relationship of the Parties. Nothing in this Agreement shall be construed to
create, expressly or by implication, a joint venture, partnership, commercial
partnership, or other partnership relationship between the Owner and the Holder.

      (c)

Assignment. Any assignment, transfer, conveyance, mortgage, pledge or charge or
lease or purported assignment, transfer, conveyance, mortgage, pledge or charge
or lease of any interest in the Property by the Owner, or in, to or arising
under this Agreement by the Owner or the Holder, which does not comply with the
terms of this Agreement shall be null and void and of no force or effect
whatsoever. Notwithstanding any other provision in this Agreement, including the
provisions of Section 17, the Owner shall remain liable for all covenants,
obligations, representations and warranties and indemnities of the Owner
contained in this Agreement, despite any assignment, transfer, conveyance,
mortgage, pledge, charge or lease of any interest in the Property by the Owner,
or in, to or arising under this Agreement, to any affiliate of the Owner, until
such time as the affiliate is released pursuant to Section 17.


--------------------------------------------------------------------------------

- 14 -

  (d)

Amendment. No amendment to this Agreement may be made unless agreed to by the
Parties in writing.

        (e)

Notices. Any notice, consent or approval required or permitted to be given in
connection with this Agreement (“Notice”) shall be in writing and shall be
sufficiently given if delivered (whether in person, by courier service or other
personal method of delivery), or if transmitted by facsimile or email:


  (i)

if to the Owner or the Parent:

     

Suite 1830

1030 West Georgia Street

 

Vancouver, British Columbia V6E 2Y3

     

Attention:           Amir Adnani

Fax No.:               604-682-3591

 

Email:                    aadnani@uraniumenergy.com

        (ii)

if to the Holder:

Suite 1400 400 Burrard Street

 

Vancouver, British Columbia V6C 3A6

       

Attention:           Nolan Watson

 

Fax No.:               604-689-7317

 

Email:                   nwatson@sandstormltd.com

Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
Business Day, then the Notice shall be deemed to have been given and received on
the next Business Day.

--------------------------------------------------------------------------------

- 15 -

  (f)

Counterparts and Delivery. This Agreement may be executed in counterparts, each
of which will be deemed to be an original and both of which taken together will
be deemed to constitute one and the same instrument. Delivery of an executed
signature page to this Agreement by a Party by facsimile or by PDF via
electronic transmission will be as effective as delivery of a manually executed
copy of the Agreement by such Party.


--------------------------------------------------------------------------------

- 16 -

IN WITNESS OF WHICH the Parties have executed this Agreement as of the day and
year first written above.

SANDSTORM GOLD LTD.

 

  By:           _____________________________________                    Name:  
                 Title:

 

  •       By:           _____________________________________                  
 Name:                    Title:

 

URANIUM ENERGY CORP.

 

  By:           _____________________________________                    Name:  
                 Title:


--------------------------------------------------------------------------------

SCHEDULE A
EXPLORATION AND PROSPECTING PERMITS


       
DATUM
Zone : 21J Sur             Chua Chua New Code Registry Registry Area WGS84 WGS84
Vista Vista Oct 2015 Code File No. (ha) East North East North 22.9 l7-a 643/09;
1338/11; 85/12 30000 720012 7259969 720000 7260000 720012 7239969 720000 7240000
705012 7239969 705000 7240000 705012 7259969 705000 7260000 22.3 l7-g 2361/10;
51/12 70000 720012 7309969 720000 7310000 720012 7259969 720000 7260000 706012
7259969 706000 7260000 706012 7309969 706000 7310000 22.7 l7-h 1722/12
Application for exploration stage Nr. 34.198/13 55000 715012 7319969 715000
7320000 715012 7309969 715000 7310000 706012 7309969 706000 7310000 706012
7259969 706000 7260000 705012 7259969 705000 7260000 705012 7239969 705000
7240000 700012 7239969 700000 7240000 700012 7319969 700000 7320000 22.8 I7-f   
400 722012 7277969 722000 7278000 722012 7275969 722000 7276000 720012 7275969
720000 7276000 720012 7277969 720000 7278000 6645.5 730012 7266169 730000
7266200 730012 7260869 730000 7260900 721962 7260869 721950 7260900


--------------------------------------------------------------------------------

- 2 -



   

721962 7253969 721950 7254000 720012 7253969 720000 7254000 720012 7266169
720000 7266200 17.1 H7-d 999/14 16250 695012 7319969 695000 7320000 700012
7319969 700000 7320000 700012 7287469 700000 7287500 695012 7287469 695000
7287500 17.2 H7-d 25000 690012 7269969 690000 7270000 700012 7269969 700000
7270000 700012 7244969 700000 7245000 690012 7244969 690000 7245000


--------------------------------------------------------------------------------

SCHEDULE B
PROPERTY BOUNDARY


See attached.

--------------------------------------------------------------------------------

SCHEDULE C
RULES OF ARBITRATION


The following rules and procedures shall apply with respect to any matter to be
arbitrated by the parties under the terms of the Agreement.

1.      INITIATION OF ARBITRATION PROCEEDINGS

If any party to this Agreement wishes to have any matter under this Agreement
arbitrated in accordance with the provisions of this Agreement, it shall give
notice to the other Party hereto specifying particulars of the matter or matters
in dispute and proposing the name of one person it wishes to be appointed as a
qualified arbitrator. Within 10 days after receipt of such notice, the other
party to this Agreement shall give return notice to the first party proposing
the name of a person it wishes to be appointed as the qualified arbitrator. If
such return notice is not given by the other Party within such 10 day period, it
shall be deemed to have accepted the person proposed by the first party as the
sole qualified arbitrator. If such return notice is given within such 10 day
period proposing another person to be the qualified arbitrator and the Parties
are unable to agree, then the sole arbitrator shall be determined in accordance
with the provisions of the Arbitration Act, 1996 (British Columbia). The term
“qualified arbitrator” as used herein shall refer to qualified professional
person who has at least 10 years of mining industry experience in the subject
matter of the dispute and is independent of both Parties.

2.      SUBMISSION OF WRITTEN STATEMENTS

Within five days of the appointment of the Arbitrator, the Party initiating the
arbitration (the “Claimant”) shall send the other Party (the “Respondent”) a
statement of claim setting out in sufficient detail the facts and any
contentions of law on which it relies and the relief or outcome that it claims.

Within 15 days of the receipt of the statement of claim, the Respondent shall
send the Claimant a statement of defence stating in sufficient detail which of
the facts and contentions of law in the statement of claim it admits or denies,
on what grounds, and on what other facts and contentions of law it relies.

Within five days of receipt of the statement of defence, the Claimant may send
the Respondent a statement of reply.

All statements of claim, defence and reply shall be accompanied by copies (or,
if they are especially voluminous, lists) of all essential documents and/or
reports on which the Party concerned relies and which have not previously been
submitted by any Party, and (where practicable) by any relevant samples.

After submission of all the statements, the Arbitrator will give directions for
the further conduct of the arbitration.

--------------------------------------------------------------------------------

- 2 -

3.      MEETINGS AND HEARINGS

The arbitration shall take place in the City of Vancouver, or in such other
place as the Claimant and the Respondent may mutually agree in writing. The
arbitration shall be conducted in English. Subject to any adjournments which the
Arbitrator allows, the final hearing will be continued on successive working
days until it is concluded.

All meetings and hearings will be in private unless the Parties otherwise agree.

Any Party may be represented at any meetings or hearings by legal counsel.

Each Party may examine, cross-examine and re-examine all witnesses at the
arbitration.

4.      THE DECISION

The Arbitrator will make a decision in writing and, unless the Parties otherwise
agree, will set out reasons for decision in the decision.

The Arbitrator will send the decision to the Parties as soon as practicable
after the conclusion of the final hearing, but in any event no later than 20
days after the hearing, unless that time period is extended for a fixed period
by the Arbitrator on written notice to each party because of illness or other
cause beyond the Arbitrator’s control.

The decision shall determine and award costs to the successful Party in the
arbitration.

The decision shall be final and binding on the Parties and shall not be subject
to any appeal or review procedure, provided that the Arbitrator has followed the
rules provided herein in good faith and has proceeded in accordance with the
principles of natural justice. If either Party initiates any court proceeding in
respect of the decision of the Arbitration or the matter arbitrated, such party
shall, if unsuccessful in the court proceeding, pay the other party’s costs on a
solicitor/client basis plus all other reasonable expenses incurred by such other
party from the date of delivery of the notice commencing arbitration to the date
of determination of such court proceeding.

5.      JURISDICTION AND POWERS OF THE ARBITRATOR

By submitting to arbitration under these Rules, the Parties shall be taken to
have conferred on the Arbitrator the following jurisdiction and powers, to be
exercised at the Arbitrator’s discretion subject only to these Rules and the
relevant law with the object of ensuring the just, expeditious, economical and
final determination of the dispute referred to arbitration.

Without limiting the jurisdiction of the Arbitrator at law, the Parties agree
that the Arbitrator shall have jurisdiction to:

--------------------------------------------------------------------------------

- 3 -

determine any question of law arising in the arbitration; determine any question
as to the Arbitrator’s jurisdiction;

determine any question of good faith, dishonesty or fraud arising in the
dispute;

order any party to furnish further details of that party’s case, in fact or in
law;

proceed in the arbitration notwithstanding the failure or refusal of any party
to comply with these Rules or with the Arbitrator’s orders or directions, or to
attend any meeting or hearing, but only after giving that party written notice
that the Arbitrator intends to do so;

receive and take into account such written or oral evidence tendered by the
Parties as the Arbitrator determines is relevant, whether or not strictly
admissible in law;

make one or more interim awards;

hold meetings and hearings, and make a decision (including a final decision) in
Vancouver, British Columbia or elsewhere with the mutual written concurrence of
the Parties;

order the Parties to produce to the Arbitrator and to each other for inspection,
and to supply copies of, any documents and/or reports or other evidence or
classes of documents in their possession or power which the Arbitrator
determines to be relevant; and 

make interim orders to secure all or part of any amount in dispute in the
arbitration.

--------------------------------------------------------------------------------